DETAILED ACTION
Status of Claims.
This is a final action in reply to the response filed on February 11, 2021.
Claims 4-5 have been amended.
Claim 7 has been cancelled.
Claims 4-5 and 9 are currently pending and have been examined.
Examiner notes:
Although examined, the amendment received April 17, 2007 is technically non-responsive.
Applicant is reminded, as per 37 CFR 1.121(c):
Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). 
 (2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if 
(4) When claim text shall not be presented; canceling a claim. 
(i) No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered." 
(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as "canceled" will constitute an instruction to cancel the claim.
Specifically, claim 4, claim 4 previously presented number for each step (1-8), the markings are missing i.e., strike-through or double brackets. And claim 7 has the status identifier of being cancelled, however claim text are presented. Future claim amendments that fail to adhere to the requirements of 37 CFR 1.121 will be considered non-responsive and will not be examined.

Response to Amendments
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.
The objection of claims 4-5 is withdrawn in light of Applicant’s amendments.
The rejection of claims 4-5, 7 and 9 under 35 USC § 112, 2nd paragraph is withdrawn in light of Applicant’s amendments.
The rejection of claims 4-5 and 9 under 35 USC § 101 is maintained. Please see the Response to Arguments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-5 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, claims 4-5and 9 falls within statutory class of a process.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:

computer having a processor and programming instructions executable on the processor saved to a memory on the computer, said TOS plan comprising a set of pre-defined tenant lease variables, said pre-defined tenant lease variables comprising (i) total linear space in square feet, (ii) total number of types of spaces selected from executive office, non-executive window office, non-executive inner office, cubicle work area, reception area, waiting area, conference room, kitchen, break room, lounge area, storage room, internet utility closet, electrical utility closet, washroom, equipment room, print and fax room, elevator area, stairwell area, and temporary office, (iii) sum of a total number of each type of space multiplied by a minimum size of each type, (iv) total space occupied by support columns, (v) total number of walls, (vi) an integer value for a type of wall, (vii) total number of windows, (viii) an integer value for a type of window, (ix) HVAC capacity, (x) an integer value for internet capacity, wired, (xi) an integer value for a type internet wireless connectivity, (xii) an integer value for a type of landscaping, (xiii) an integer value for a type of interior design plan, (xiv) an integer value for a type of interior design fixtures and furniture, (xv) an integer value for a type of floor covering, (xvi) an integer value for a type of sound-proofing, (xvii) an integer value for a type of light fixtures, (xviii) an integer value for a type of ceiling treatments. (xix) an integer value for a type of bathroom fixtures, furniture and lighting, (xx) an integer value for a type of maintenance and service options. (xxi) an integer value for a type of safety features, and (xxii) an integer value for a type of security features; 
sending the TOS plan from the computer to a Database computer having a processor and programming instructions executable on the processor saved to a memory on the database computer, said database computer forwarding the TOS plan from the database computer to multiple Landlord Broker computers connected to the database computer, each said multiple Landlord Broker computer having a processor and programming instructions executable on the processor saved to a memory;  
each Landlord Broker computer of the multiple Landlord Broker computers generating a Landlord Broker Office Space (LBOS) Counter Proposal, each said LBOS counter proposal comprised of a 
sending the multiple LBOS counter proposal  to the database computer and;
performing a Least Squares Regression (LSR) to identify best fit sets from the multiple LBOS counter proposals;
identifying a TOS plan variable having a largest variance in the LSR, discarding the TOS plan variable and performing a second LSR to identify second best fit sets from a second list of LBOS counter proposals;
outputting best-fit LBOS counter proposal and a second best-fit LBOS counter proposal from the second list of LBOS counter proposal to a graphical user interface display in communication with the database computer;
outputting to the graphical user interface display a variable by variable comparison of pre-defined tenant lease variables from the TOS plan, of pre-defined broker lease variables from the best fit LBOS counter proposal, and of pre-defined broker lease variables from the second best fit LBOS counter proposal;
receiving Tenant Selection input at the database computer of the best fit LBOS counter proposal, and generating a modified Tenant Office Space Plan by averaging values from the pre-defined tenant lease variables and values from the pre-defined broker lease variables of the selected LBOS counter proposal on a variable by variable basis, and sending the modified Tenant Office Space plan to the Landlord Broker computer the selected LBOS counter proposal.
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mathematical Concepts including mathematical relationships, mathematical formulas or equations and mathematical calculations, claim 4 recites the use of Least Squares Regressions (LSR) and averaging variables values. The identified recitation also falls within the Mental Processes which includes concepts performed in the human mind (including an observation, evaluation, judgment and opinion) and Certain Methods of Organizing Human Activity including commercial or legal .  
Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations (e.g., the present claims); receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims 5 and 9 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Claim 5 further limit the abstract idea by generating an auto-generated an architectural and engineering plan from averaged lease variables of the modified tenant office space plan (a more detailed abstract idea remains an abstract idea). And claim 9 further limit the abstract idea by including a system (a more detailed abstract idea remains an abstract idea). The identified recitation of the dependents claims falls within the Certain Methods of Organizing Human Activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertisings, marketing or sales activities or behaviors; business relations).  Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed on February 11, 2021 have been fully considered but they are not persuasive. 
With regard to the 35 U.S.C. 101 rejection, Applicant argues that the amended claims recite specific practical application of the database and the graphical user interface display by connecting them to specific hardware […] and to specific inventive features […] (Remarks). Examiner respectfully disagrees. Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application. The computer having a processor and programming instructions executable on the processor saved to a memory, database computer, graphical user interface display and the system with computer-implemented means is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of receiving/determining/transmitting data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Considering the claims as a whole, these additional limitations merely add generic computer activities i.e., receiving/determining/transmitting to receive inputs (i.e. pre-defined tenant and broker lease variables, analyze the inputs (i.e., LBOS counter proposals) by applying LSR to identify the best fit sets in order to display a variable by variable comparison in a graphical user interface. The recited computer having a processor and programming instructions executable on the processor saved to a memory, database computer, graphical user interface display and the system with computer-implemented means, merely links the abstract idea to a computer environment. In this way, the computer having a processor and programming instructions executable on the processor saved to a memory, database computer, graphical user interface display and the system with computer-implemented means involvement is merely a field of use which only contributes nominally and insignificantly to the recited method, which indicates absence of integration.

Claim 4 uses the computer having a processor and programming instructions executable on the processor saved to a memory, database computer, graphical user interface display and the system with computer-implemented means as a tool, in its ordinary capacity, to carry out the abstract idea. As to this level of computer involvement, mere automation of manual processes using generic computers does not necessarily indicate a patent-eligible improvement in computer technology. Considered as a whole, the claimed method does not improve the functioning of the computer itself or any other technology or technical field. Further, a processor configured to cause receiving/determining/transmitting data to a device is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application. Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Joseph Guy Seeklus, (US 2007/0288360 A1) disclose a system and methods for determining whether candidates are qualified for desired situations based on credit scores.
Alizadeh et al., (US 2016/0379299 A1) disclose a systems and methods for automatic brokering of properties.
Alizadeh et al., (US 2016/0379284 A1) disclose a landlord-tenant-property matching system and matrix. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday-Tuesday 8:30 am - 5:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview MATTHEW GART can be reached on 571.272.3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADJA N CHONG CRUZ/
Primary Examiner, Art Unit 3623